             Case 20-33233 Document 323-3 Filed in TXSB on 07/14/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     §
    In re:                                                           §     Chapter 11
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                          §     Case No. 20-33233 (DRJ)
                                                                     §
                                      Debtors.                       §     Jointly Administered
                                                                     §


        ORDER ENFORCING AUTOMATIC STAY AGAINST THE OFFICE OF THE
        ATTORNEY GENERAL OF THE COMMONWEALTH OF PENNSYLVANIA


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), enforcing the automatic stay

against the Office of the Attorney General of the Commonwealth of Pennsylvania (“PA AG”), all

as more fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
      Case 20-33233 Document 323-3 Filed in TXSB on 07/14/20 Page 2 of 2




no other notice need be provided; and this Court having reviewed the Motion; and this Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The automatic stay arising under section 362 of the Bankruptcy Code applies to the

continuation of the PA AG Lawsuit.

       3.      Notwithstanding Federal Rule of Bankruptcy Procedure 6004(h), the terms and

conditions of this Order are immediately effective and enforceable upon its entry.

       4.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       5.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



 Dated: __________, 2020
                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                19
